DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 08/17/2022 claims, is as follows: Claims 8-14 have been withdrawn; Claims 15-40 have been canceled; and claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a support unit … configured to” in line 3
“unit” is the generic placeholder. 
“configured to” is the functional language.
The limitation “a converging optical system configured to” in line 12
“system” is the generic placeholder. 
“configured to” is the functional language.
In claim 3:
The limitation “a laser light collimating unit configured to”
“unit” is the generic placeholder. 
“configured to” is the functional language.
In claim 4:
The limitation “a light entrance unit configured to”
“unit” is the generic placeholder. 
“configured to” is the functional language.
In claim 7:
The limitation “a first moving mechanism” in line 2
“mechanism” is the generic placeholder. 
The limitation “a second moving mechanism” in line 3
“mechanism” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
In claim 1:
The limitation “a support unit” has been described in originally-filed specification as a support table 230 for supporting an object to be processed, see para. 0081; fig. 7. 
The limitation “a converging optical system” has been described in originally-filed specification as a converging lens unit 430 in Figs. 11-12 para. 0101. 
In claim 3:
The limitation “a laser light collimating unit” has been described in originally-filed specification as a beam expander 350 in Fig. 9, para. 0091. 
In claim 4:
The limitation “a light entrance unit” has been described in originally-filed specification as cylindrical light entrance unit 401a provided in the housing 401 so as to face the opening 361a of the mirror unit 360 in the Z-axis direction, see Fig. 10, para. 0100. 
In claim 7:
The limitation “a first moving mechanism” has been described in originally-filed specification in para. 0082 and 0084; Fig. 7 as component 220 that comprises railing system that moves the support unit in X, and Y and rotates about Z direction “The first moving mechanism 220 is attached to the device frame 210. The first moving mechanism 220 includes a first rail unit 221, a second rail unit 222, and a movable base 223. The first rail unit 221 is attached to the device frame 210. The first rail unit 221 is provided with a pair of rails 221a and 221b extending along the Y-axis direction. The second rail unit 222 is attached to the pair of rails 221a and 221b of the first rail unit 221 so as to be movable along the Y-axis direction. The second rail unit 222 is provided with a pair of rails 222a and 222b extending along the X-axis direction. The movable base 223 is attached to the pair of rails 222a and 222b of the second rail unit 222 so as to be movable along the X-axis direction. The movable base 223 is rotatable about an axis parallel to the Z-axis direction as the center.” (para. 0082)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 7:
The corresponding structure of “second moving mechanism” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “second moving mechanism” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification, para. 0085; Fig. 7 describes “second moving mechanism” as component 240 but it is impossible to determine what that structure is or how it serves to move the laser converging unit 400 along the Z-axis direction. Para. 0085 describes “The laser output unit 300 is attached to the device frame 210.The laser converging unit 400 is attached to the device frame 210 via the second moving mechanism 240. The laser converging unit 400 is moved along the Z-axis direction by operation of the second moving mechanism 240. As described above, the laser converging unit 400 is attached to the device frame 210 so as to be movable along the Z-axis15 direction with respect to the laser output unit 300.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7:
The claim limitation “second moving mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “second moving mechanism” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. In other words, it is unclear what the corresponding structure of “second moving mechanism” to perform the cited function, which is to move the laser converging unit 400 along the Z-axis direction. Does it involve a railing system or motor or actuator to move the unit 400 along the Z-axis? 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20110266261, previously cited) in view of Dallarosa (US 20160228988, previously cited)
Regarding Claim 1, Nakano discloses a laser processing device (laser machining device 200; fig. 7) comprising: 
a support unit (stage 111) configured to support an object (object) to be processed (para. 0035); 
a laser output unit (laser light source 202) (para. 0044); and 
a laser converging unit (light modulator 203, optical system 241, and condenser optical system 204), wherein 
the laser output unit (laser light source 202) includes a laser light source (light source 202) configured to emit laser light (para. 0044), and the laser converging unit (light modulator 203, optical system 241, and condenser optical system 204) includes: 
a reflective spatial light modulator (reflective spatial light modulator 203) configured to reflect the laser light while modulating the laser light (para. 0045); 
a converging optical system (condenser optical system 204) configured to converge the laser light at the object (object) to be processed (para. 0053); 
an imaging optical system (4f optical system 241) constituting a double telecentric optical system (double telecentric optical system) in which a reflective surface of the reflective spatial light modulator and an entrance pupil plane of the converging optical system are in an imaging relationship (para. 0050-0051); and 
a housing (outer form of the housing 231) supporting the reflective spatial light modulator (reflective spatial light modulator 203), the converging optical system (condenser optical system 204), and the imaging optical system (4f optical system 241). 

    PNG
    media_image1.png
    639
    471
    media_image1.png
    Greyscale

Nakano does not disclose:
a device frame; 
the support unit attached to the device frame; 
the laser converging unit attached to the device frame; 
the laser converging unit attached to the device frame so as to be movable with respect to the laser output unit,
wherein the housing is attached to the device frame so that the entire laser converging unit including the reflective spatial light modulator, the converging optical system, the imaging optical system and the housing are movable with respect to the laser output unit.  
However, Dallarosa discloses a laser processing device (laser processing system 100) comprises:
a device frame (supporting structure 331); 
a support unit (stage 340) attached to the device frame (supporting structure 331) (it is noted that according attached Webster “attached” is interpreted to mean “bring into an association”. The stage 340 is brought into association with the supporting structure 331 via motion control system 350; fig. 3A); and
a laser converging unit (beam delivery system 330) attached to the device frame (supporting structure 331) so as to be movable with respect to a laser output unit (fiber laser output) (para. 0044; figs. 3A). 	

    PNG
    media_image2.png
    481
    358
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser processing device of Nakano to include the device frame as taught by Dallarosa such that the laser converging unit attached to the device frame so as to be movable with respect to the laser output unit. Doing so would advantageously the laser beam to be moved in multi-directional axis to provide desired temperature profile along the object being processed while maintaining consistent laser beam characteristics at different processing locations and response time of laser is efficient (para. 0036, 0038, and 0045). 
The modification of Nakano and Dallarosa results in:
the housing (housing 231 of Nakano) is attached to the device frame (supporting structure 331 of Dallarosa) so that the entire laser converging unit including the reflective spatial light modulator, the converging optical system, the imaging optical system and the housing are movable with respect to the laser output unit (laser light source 202 of Nakano) (the modification would results in the housing 231 of Nakano that supports the light modulator 203, optical system 241, and condenser optical system 204 to be movable with the laser light source 202). 

Regarding Claim 2, Nakano discloses an emission direction of the laser light from the laser output unit (laser light source 202) (fig. 7 indicates the emission direction of laser in X-direction). Dallarosa discloses a moving direction of the laser converging unit (light modulator 203, optical system 241, and condenser optical system 204) (beam delivery system 330 is moved in at least X-direction). The modification of Nakano and Dallarosa discloses the emission direction of the laser light from the laser output unit coincides with the moving direction of the laser converging unit. 

Regarding Claim 6, Dallarosa discloses the support unit (X-Y stage 340) is attached to the device frame (supporting structure 331) so as to be movable along a plane perpendicular to the moving direction of the laser converging unit (beam delivery system 330) (para. 0048; fig. 3A) (it is noted the X-Y stage 340 is associated with the supporting structure 331 via motion control system 350 to coordinate their movements to achieve desired path on the workpiece).

Regarding Claim 7, Dallarosa discloses 
the support unit (X-Y stage 340) is attached to the device frame (supporting structure 331) via a first moving mechanism (para. 0048) (it is evident that there is mechanism that moves the stage or workpiece holder in X-Y direction; fig. 3A. The stage 340 coordinates movements with the supporting structure 331 through motion control system 350), and 
the laser converging unit (beam delivery system 330) is attached to the device frame (supporting structure 331) via a second moving mechanism (optics X-Y stage 360 to move system 330 in X-Y direction, and actuators 437 and 439 to move system 330 in Z direction) and  (para. 0045 and 0051).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20110266261, previous cited) and Dallarosa (US 20160228988, previously cited), in view of Schwarze (US 20130064706, previous cited)
Regarding Claim 3, the modification of Nakano and Dallarosa discloses substantially all the features as set forth above, except the laser output unit further include a laser light collimating unit configured to collimate the laser light. 
However, Schwarze discloses a laser output unit (optical irradiation unit 10) further include a laser light collimating unit (beam expander 40) configured to collimate the laser light (para. 0034; fig. 2).

    PNG
    media_image3.png
    421
    463
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser output unit of Nakano to include the laser unit collimating unit as taught by Schwarze for expanding the laser beam (para. 0034).

Regarding Claim 4, the modification of Nakano and Dallarosa discloses substantially all the features as set forth above. Nakano discloses:
an optical path of the laser light from the reflective spatial light modulator (reflective spatial light modulator 203) via the imaging optical system (4f optical system 241) to the converging optical system (condenser optical system 204) is set within the housing (housing 231) (fig. 7), and 
the housing (housing 231) is provided configured to allow the laser light emitted from the laser output unit (laser light source 202) to enter the housing (housing 231) (fig. 7).  
The modification of Nakano and Dallarosa does not disclose the housing is provided with a light entrance unit. 
However, Schwarze discloses a housing (window 110 of powder chamber 120) is provided with a light entrance unit (quartz plate 115) (“The window 110 is hermetically closed by a 15 mm thick quartz plate 115, which is permeable to laser light of the chose laser radiation of 1075nm, para. 0036; fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Nakano to include the light entrance unit as taught by Schwarze, in order to hermetically seal the housing and allow the laser light to enter the housing through the light entrance unit that is permeable to laser light of selective wavelength. 

Regarding Claim 5, Nakano discloses the laser processing device (laser machining device 200), wherein the laser converging unit (light modulator 203, optical system 241, and condenser optical system 204) further includes a mirror (mirror 205b) arranged in the housing (housing 231) so as to face the light entrance unit in the moving direction of the laser converging unit, and the mirror (mirror 205b) reflects the laser light having entered the housing (housing 231), toward the reflective spatial light modulator (reflective spatial light modulator 203) (para. 0064; fig. 7).  
Schwarze discloses the laser beam enters the housing (window 110) through the light entrance unit (quartz plate 115) (para. 0036; fig. 2). 
Dallarosa discloses the laser converging unit (beam delivery system 330) is moved in X, Y, Z direction (para. 0044, and 0051; fig. 3A). 
The modification of Nakano, Schwarze, and Dallarosa discloses the laser converging unit (light modulator 203, optical system 241, and condenser optical system 204 of Nakano) further includes the mirror (mirror 205b of Nakano) arranged in the housing (housing 231 of Nakano) so as to face the light entrance unit (quartz plate 115 of Schwarze) in the moving direction of the laser converging unit (moving direction i.e. Z vertical axis of Dallarosa), and the mirror (mirror 205b of Nakano) reflects the laser light having entered the housing from the light entrance unit (quartz plate 115 of Schwarze), toward the reflective spatial light modulator (light modulator 203 of Nakano).  

Response to Amendment
With Respect to Notification of 112f:
Applicant’s arguments: on p. 6-7 of the Remarks, “Applicant does not intend to have the claim limitations interpreted under 35 U.S.C. § 112(f), and provides the sufficient showing as next discussed.
Regarding the claim 1 limitation "a support unit ... configured to", although a nonstructural
term like "unit" standing alone may invoke 35 U.S.C. § 112(f) when coupled with a
function, it should not invoke 35 U.S.C. § 112(f) when it is preceded by the structural modifier
"support". Moreover, the support unit is further recited as being "attached to the device frame"
and configured to "support an object to be processed".
Regarding the claim 1 limitation "a converging optical system configured to", although a
non-structural term like "system" standing alone may invoke 35 U.S.C. § 112(f) when coupled
with a function, it should not invoke 35 U.S.C. § 112(f) when it is preceded by the structural
modifier "converging optical". Moreover, the converging optical system is further recited as
being configured to "converge the laser light at the object to be processed".
Regarding the claim 3 limitation "a laser light collimating unit configured to", although a
non-structural term like "unit" standing alone may invoke 35 U.S.C. § 112(f) when coupled with
a function, it should not invoke 35 U.S.C. § 112(f) when it is preceded by the structural modifier
"laser light collimating". Moreover, the laser light collimating unit is further recited as being
configured to "collimate the laser light".
Regarding the claim 4 limitation "a light entrance unit configured to", although a nonstructural term like "unit" standing alone may invoke 35 U.S.C. § 112(f) when coupled with a
function, it should not invoke 35 U.S.C. § 112(f) when it is preceded by the structural modifier a light entrance". Moreover, the light entrance unit is further recited as being configured to
"allow the laser light emitted from the laser output unit to enter the housing".
Regarding the claim 7 limitation "a first moving mechanism", although a non-structural
term like "mechanism" standing alone may invoke 35 U.S.C. § 112(f) when coupled with a
function, it should not invoke 35 U.S.C. § 112(f) when it is preceded by the structural modifier
"moving". Moreover, the support unit is recited as being attached to the device frame via the
first moving mechanism.
Regarding the claim 7 limitation "a second moving mechanism", although a nonstructural
term like "mechanism" standing alone may invoke 35 U.S.C. § 112(f) when coupled
with a function, it should not invoke 35 U.S.C. § 112(f) when it is preceded by the structural
modifier "moving". Moreover, the laser converging unit is recited as being attached to the device frame via the second moving mechanism.”
Examiner’s responses: with respect to 112f notification, Applicant’s arguments are not persuasive because:
In claim 1, the phrase “a support unit… configured to” in line 3 has met three prong tests. The phrase use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the corresponding function. The generic placeholder is not preceded by a structural modifier. Examiner disagrees that the term “unit” is modified by the term “support”. The term “support” does not further define structurally as to what “unit” is. Because the “unit” is not preceded by the structural modifier, 112f is invoked.
In claim 1, the phrase “a converging optical system configured to” in line 12 has met three prong tests. The phrase uses a generic placeholder “system” coupled with functional language “configured to” without reciting sufficient structure to achieve the corresponding function. The generic placeholder is not preceded by a structural modifier. Examiner disagrees that the term “system” is modified by the term “converging optical”. The term “converging optical” does not further define structurally as to what “system” is. Because the “system” is not preceded by the structural modifier, 112f is invoked.
In claim 3, the phrase “a laser light collimating unit configured to” in line 2 has met three prong tests. The phrase uses a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the corresponding function. The generic placeholder is not preceded by a structural modifier. Examiner disagrees that the term “unit” is modified by the term “laser light collimating”. The term “laser light collimating” does not further define structurally as to what “unit” is. Because the “unit” is not preceded by the structural modifier, 112f is invoked.
In claim 4, the phrase “a light entrance unit configured to” in line 5 has met three prong tests. The phrase uses a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the corresponding function. The generic placeholder is not preceded by a structural modifier. Examiner disagrees that the term “unit” is modified by the term “light entrance”. The term “light entrance” does not further define structurally as to what “unit” is. Because the “unit” is not preceded by the structural modifier, 112f is invoked.
In claim 7, the phrase “a first moving mechanism” in line 2 has met three prong tests. The phrase uses a generic placeholder “mechanism” coupled with functional language “moving” without reciting sufficient structure to achieve the corresponding function. The generic placeholder is not preceded by a structural modifier. Examiner disagrees that the term “mechanism” is modified by the term “moving”. The term “moving” does not further define structurally as to what “mechanism” is. Because the “mechanism” is not preceded by the structural modifier, 112f is invoked.
In claim 7, the phrase “a second moving mechanism” in line 3 has met three prong tests. The phrase uses a generic placeholder “mechanism” coupled with functional language “moving” without reciting sufficient structure to achieve the corresponding function. The generic placeholder is not preceded by a structural modifier. Examiner disagrees that the term “mechanism” is modified by the term “moving”. The term “moving” does not further define structurally as to what “mechanism” is. Because the “mechanism” is not preceded by the structural modifier, 112f is invoked.

With Respect to 112a, 112b rejections:
Applicant’s arguments: on p. 7 of the Remarks, “Applicant respectfully traverses the rejection. Applicant submits that one of ordinary skill in the art would recognize that second moving member 240 described at, for example, paragraph 0085 and illustrated in Figs. 7, 10 and 13 would perform the function of moving the laser converging unit 400 along the Z-axis direction. Applicant further traverses the rejections because, as noted above, the claim limitation "a second moving mechanism" should not invoke 35 U.S.C. § 112(f). Applicant requests that the rejections under 35 U.S.C. §112(a) and (b) be withdrawn.”
Examiner’s responses: with respect to 112a, 112b rejections, Applicant’s arguments are not persuasive. As explained above, the phrase “second moving mechanism” invokes 112f. The originally-filed specification in para. 0085 describes “second moving mechanism” as component 240 that moves the laser  converging unit 400 along the Z-axis direction, also shown in figs. 7, 10, and 13. The figures shown second moving mechanism as a box labeled 240. But it is impossible to determine the structure of the box and how it serves to move the laser converging unit 400 along the Z-axis direction. Does it involve some kind of railing system and/or actuator in the same manner as the first moving mechanism? 


Response to Arguments
Applicant's arguments filed on 08/17/2022, have been considered but they are not persuasive because: 
Applicant’s Arguments: with respect to claim 1, on p. 8 of the Remarks “The Office Action alleges that a beam delivery system 330 of a laser processing system 300 shown in FIG. 3A of Dallarosa corresponds to a laser converging unit of claim 1. However, the beam delivery system 330 is a system that collimates a laser beam 310 while adjusting the diameter thereof, and does not converge the laser beam 310. See paragraph 0043 of Dallarosa. 
In addition, in the beam delivery system 330, one or both of the collimating lenses 332, 334 are movable with respect to a supporting structure 331, while a final collimating lens 336 is fixed to the supporting structure 331. See paragraph 0043 of Dallarosa. That is, the "entire" beam delivery system 330 is not movable with respect with the supporting structure 331. Therefore, in Nakano having a configuration "the entire structures/features/components between and including first mirror 205a and condenser optical system 204 is not movable with respect to the laser output unit (only the condenser optical system 204 is driven by the drive unit 232)", it would not be obvious to adopt the configuration "wherein the housing is attached to the device frame so that the entire laser converging unit including the reflective spatial light modulator, the
converging optical system, the imaging optical system and the housing are movable with respect
to the laser output unit". Thus, Applicant respectfully submits that Nakano and Dallarosa do not
teach or render obvious at least the features of "a laser converging unit attached to the device
frame so as to be movable with respect to the laser output unit" and "wherein the housing is
attached to the device frame so that the entire laser converging unit including the reflective
spatial light modulator, the converging optical system, the imaging optical system and the housing are movable with respect to the laser output unit," as recited in claim 1.”
Examiner’s response: with respect to claim 1, Applicant’s arguments are respectfully not persuasive. According to Webster’s definition, “converge” is interpreted to mean to move toward one point. Dallarosa’s beam delivery system 330 delivers the laser beam 110 and forms a beam spot 112 on the workpiece 102 as evident in figs. 2A-2D. Dallarosa describes beam delivery system 330 comprises of convex lens, concave lens etc. to focus the laser beam on the workpiece at desired power density (para. 0043 and 0035-0036). Furthermore, Dallarosa is relied on mainly for the teaching of moving the beam delivery system 330 with respect to the laser output source (described below).
With respect to the limitation, “the entire laser converging unit including the reflective spatial light modulator, the converging optical system, the imaging optical system and the housing are movable with respect to the laser output unit”, it is respectfully noted that the claim reads “the entire laser converging unit … are movable with respect to the laser output unit”, which includes X, Y, Z direction. The claim does not require the entire laser converging unit to be movable with respect to the laser output unit in the Z direction (up and down direction) as implied by the Applicant. Dallarosa’s beam delivery system 330 and supporting structure 331 are movable in the X, Y direction with respect to the laser beam source 324 by X-Y stage 360 (para. 0044). 
For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                         
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761